CONTINUATION SHEET
Continuation of 3. Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites the high refractive index layer having a refractive index of greater than 1.65 and the low refractive index layer having a refractive index of less than 1.65.
Continuation of 12. because: Applicant's arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.
Further, to the extent Applicant arguments still apply, Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues the combination of LeGallee and England is not proper where Applicant argues that the absorbing nanoparticle layers in England must be between two layers so that the absorbing nanoparticle layers in England would not be placed on an exterior layer in LeGallee. Applicant argues England teaches the same benefits of the absorbing nanoparticle layers will not be present if the layers are on an external surface where the strongest structural color asymmetry depend on the placement of plasmon resonance particles at interfaces within a dielectric and this same effect is not achieved with an air/thin film interface as seen in an example where an absorbing gold nanoparticle layer is positioned with an air/thin film interface which causes a decrease in intensity of the absorbance peaks which weakens the optical Janus effect and cause similar reflection colors to be observed from either side of the sample whereas when the nanoparticle absorbing layer is between two thin films, there is color asymmetry. Applicant argues because the color asymmetry in England is not achievable when the absorbing nanoparticle is placed on an exterior surface, the combination is not proper. 
Examiner respectfully disagrees. In response to applicant's argument that the layer of absorbing nanoparticles taught in England must be placed in a thin film/thin film interface, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The reason for the combination is not to create color asymmetry as argued by Applicant, and there is no requirement that such a result must be achieve when the two references are combined. The reason for the combination may be found in paragraph 11 of the Final Rejection dated 5/9/2022 (“to provide electronic excitation and enable optical interference phenomena resulting in structural coloration and to exhibit interesting and useful scattering, absorbance, and coupling properties”). LeGallee does not require asymmetrical color but rather optically variable color (LeGallee, col. 1, lines 7-12). Thus, there would be no reason to assume that this would be a requirement when LeGallee is combined with another reference as argued by Applicant. 
Further, although the difference may be subtle, England teaches that there will be some difference even when the absorbing nanoparticle layer is placed on an external surface and teaches that a desired effect can be designed based on the absorbing layer placement ([0149]-[0151] and Fig. 6). Thus, one of ordinary skill in the art is capable of designing a film with desired optical properties including color symmetry, subtle asymmetry, or more pronounced asymmetry as desired based on the position of an absorbing layer as taught in England (England, [0151]).
Regarding Applicant’s argument that the absorbing nanoparticle layer is uniquely different from a thin film absorber, England expressly teaches the nanoparticle layer may be replaced with a thin film layer ([0003], [0013], and [0139]), so that is considered obvious to replace the thin layer in LeGallee with the nanoparticle layer taught in England.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783